 

Exhibit 10.2

 

[ex_186815img001.jpg]

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is effective as of May 13,
2020, between NovaBay Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and TLF Bio Innovation Lab LLC, a Delaware limited liability
corporation (the “Purchaser”).   

 

WHEREAS, the Purchaser and the Company intend to simultaneously enter into a
Services Agreement, in which the Purchaser will provide the Company with certain
services related to the re-launching and re-branding of the Company’s CelleRx
product.

 

WHEREAS, in connection with the Services Agreement being entered into between
the parties, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to the Purchaser, and the Purchaser desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:   

 

ARTICLE I.
DEFINITIONS

 

1.1     Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:

  

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

  

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close, provided that banks shall not be deemed to be
authorized or required to be closed due to a “shelter in place,” “non-essential
employee” or similar closure of physical branch locations at the direction of
any governmental authority if such banks’ electronic funds transfer systems
(including for wire transfers) are open for use by customers on such day.

 

“Closing” means the closing of the purchase and sale of the Shares pursuant to
Section 2.1.

 

“Closing Date” means the Trading Day on which this Agreement has been executed
and delivered by the applicable parties thereto, and all conditions precedent to
(i) the Purchaser’s obligations to pay the Subscription Amount and (ii) the
Company’s obligations to deliver the Shares, in each case, have been satisfied
or waived.

 

 

--------------------------------------------------------------------------------

 

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.01 per share,
and any other class of securities into which such securities may hereafter be
reclassified or changed.

   

“Effective Date” means the earliest of the date that (a) all of the Shares have
been sold pursuant to Rule 144 or may be sold pursuant to Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 and without volume or manner-of-sale
restrictions, or (b) following the one year anniversary of the Closing Date
provided that a holder of Shares is not an Affiliate of the Company, all of the
Shares may be sold pursuant to an exemption from registration under Section
4(a)(1) of the Securities Act without volume or manner-of-sale restrictions and
Company counsel has delivered to such holders a standing written unqualified
opinion that resales may then be made by such holders of the Shares pursuant to
such exemption which opinion shall be in form and substance reasonably
acceptable to such holders.

  

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

  

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

   

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

   

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchaser
pursuant to this Agreement.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act or any other type of hedging transaction involving the
Company’s securities including, without limitation, depositing the Company’s
securities with a brokerage firm where such securities are made available by the
broker to other customers of the firm for purposes of hedging or short selling
the Company’s securities. 

 

 

--------------------------------------------------------------------------------

 

 

“Subscription Amount” means, as to the Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified in Section 2.1 and below the
Purchaser’s name on the signature page of this Agreement in United States
dollars and in immediately available funds.

  

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

  

“Transfer Agent” means Computershare Shareholder Services, Inc., located in
Providence, Rhode Island, Providence County, as the transfer agent and registrar
of the Company in the United States, and Computershare Investor Services, Inc.,
located in Toronto, Ontario, Canada, as the co-transfer agent and registrar of
the Company, and any successor transfer agent of the Company.

  

ARTICLE II.
PURCHASE AND SALE

 

2.1     Closing. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company agrees to sell, and the Purchaser
agrees to purchase 1,000 shares of the Company’s Common Stock (the “Shares”).
The Purchaser shall deliver to the Company, via wire transfer, immediately
available funds equal to $1,030 (based on the Company’s closing stock price on
May 4, 2020) (the “Subscription Amount”), and the Company shall deliver to the
Purchaser its respective Shares, and the Company and the Purchaser shall deliver
the other items set forth in Section 2.2 at the Closing. Upon satisfaction of
the covenants and conditions set forth in Sections 2.2 and 2.3, the Closing
shall occur at a location as the parties shall mutually agree.

 

2.2     Closing Deliveries.

 

(a)     On or prior to the Closing Date, the Company shall deliver or cause to
be delivered to the Purchaser the following:

 

(i)     this Agreement duly executed by the Company; and

  

(ii)     a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, the Shares,
which shall be in either certificated or book-entry form, registered in the name
of the Purchaser.

 

(b)     On or prior to the Closing Date, the Purchaser shall deliver or cause to
be delivered to the Company the following:

 

(i)     this Agreement duly executed by such Purchaser; and

 

(ii)     the Subscription Amount by wire transfer to the account specified in
this Agreement.

  

 

--------------------------------------------------------------------------------

 

 

2.3     Closing Conditions.

 

(a)     The obligations of the Company hereunder in connection with the Closing
are subject to the following conditions being met:

 

(i)     the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate in all material
respects as of such date);

 

(ii)     all obligations, covenants and agreements of the Purchaser required to
be performed at or prior to the Closing Date shall have been performed in all
material respects;

 

(iii)     the delivery by the Purchaser of the items set forth in Section 2.2(b)
of this Agreement; and

 

(iv)     no temporary restraining order, preliminary or permanent injunction or
other order or decree, and no other legal restraint or prohibition, shall exist
which questions the validity of this Agreement or the right of the Company or
the Purchaser, as the case may be, to enter into this Agreement or prevents or
could reasonably be expected to prevent the consummation of the transactions
contemplated by this Agreement, nor shall any litigation or court or
administrative proceeding have been commenced or threatened with respect to the
foregoing.

 

(b)     The respective obligations of the Purchaser hereunder in connection with
the Closing are subject to the following conditions being met: 

 

(i)     all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(ii)     the delivery by the Company of the items set forth in Section 2.2(a) of
this Agreement; and

  

(iv)     from the date hereof to the Closing Date, trading in the Common Stock
shall not have been suspended by the Commission or the Company’s principal
Trading Market (without the ability of the Company to list on another exchange
or quotation system), and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on the Company that results in a material adverse
effect.

  

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

  

3.1     Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein):

 

 

--------------------------------------------------------------------------------

 

 

(a)     Authority. The Purchaser has the capacity and power to enter into and to
consummate the transaction contemplated by this Agreement and otherwise carry
out the obligations hereunder and thereunder. Each Transaction Document to which
it is a party has been duly executed by the Purchaser, and when delivered by the
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)     Own Account. The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act or any
applicable state or foreign securities law and is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state or foreign securities law, has no present intention of
distributing any of such Shares in violation of the Securities Act or any
applicable state or foreign securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Shares in violation of the Securities Act or any
applicable state or foreign securities law or otherwise in compliance with
applicable federal, state and foreign securities laws. The Purchaser is
acquiring the Shares hereunder in the ordinary course of its business.

 

(c)     Purchaser Status. At the time the Purchaser was offered the Shares, it
was, and as of the date hereof it is either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.

 

(d)     Experience and Financial Sophistication of the Purchaser. The Purchaser,
either alone or together with its representatives, has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment. The
Purchaser is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment.

 

(e)     General Solicitation. The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(f)     Access to Information. The Purchaser acknowledges that it has had the
opportunity to review this Agreement (including all exhibits and schedules
thereto) and has been afforded (i) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of the
Company concerning the terms and conditions of the offering of the Shares and
the merits and risks of investing in the Shares; (ii) access to information
about the Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. 

 

 

--------------------------------------------------------------------------------

 

 

(g)     Certain Transactions and Confidentiality. Other than consummating the
transactions contemplated hereunder, the Purchaser has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Purchaser, executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that the Purchaser first received a term sheet or oral description from
the Company or any other Person representing the Company setting forth the
material terms of the transactions contemplated hereunder and ending immediately
prior to the execution hereof. The Purchaser has maintained the confidentiality
of all disclosures made to it in connection with this transaction (including the
existence and terms of this transaction). Notwithstanding the foregoing, for
avoidance of doubt, nothing contained herein shall constitute a representation
or warranty, or preclude any actions, with respect to the identification of the
availability of, or securing of, available shares to borrow in order to effect
Short Sales or similar transactions in the future.

 

(h)     Filings, Consents and Approvals. The Purchaser is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the executions,
delivery and performance by the Company of this Agreement.

 

(i)     No Investment, Tax or Legal Advice. The Purchaser understands that
nothing in the Company’s filings with the Commission, this Agreement, or any
other materials presented to the Purchaser in connection with the purchase and
sale of the Shares constitutes legal, tax or investment advice. The Purchaser
has consulted such legal, tax and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares.

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1     Transfer Restrictions.

 

(a)     The Shares may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of the Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of the Purchaser or in connection with a pledge to an accredited
investor as contemplated in Section 4.1(b), the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Shares
under the Securities Act. In connection with any transfer of the Shares pursuant
to Rule 144 or other applicable exemption, the Company may require the
transferor thereof to provide the Company with written representations providing
reasonable assurance that the proposed transfer complies with the requirements
of Rule 144 or other applicable exemption. As a condition of transfer, any such
transferee shall (i) agree in writing to be bound by the terms of this
Agreement, and (ii) if the transfer is not made (A) in accordance with Rule 144,
(B) pursuant to an effective registration statement or (C) in a transfer not
involving a change in beneficial ownership, make the representations set forth
in Sections 3.2(b) and (c). If such conditions are satisfied, such transferee
shall have the rights and obligations of the Purchaser under this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(b)     The Purchaser agrees to the imprinting or making, so long as is required
by this Section 4.1, of a legend or electronic notation on any of the Shares in
the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY, OR, IN THE CASE OF AN OFFER OR SALE PURSUANT TO RULE
144 UNDER THE SECURITIES ACT, AS EVIDENCED BY WRITTEN REPRESENTATIONS PROVIDED
BY THE TRANSFEROR, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY, OF COMPLIANCE WITH SUCH RULE.

  

(c)     The Shares shall not contain any legend or electronic notation
(including the legend or electronic notation set forth in Section 4.1(b)
hereof), (i) following any sale of such Shares pursuant to Rule 144, (ii) if
such Shares are eligible for sale under Rule 144, without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such Shares and without volume or manner-of-sale
restrictions, or (iii) if such legend or electronic notation is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). Upon
request by the Purchaser, following such time as a legend or electronic notation
is no longer required under this Section 4.1(c), the Company shall cause its
counsel to issue an instruction letter to the Transfer Agent promptly after the
Effective Date if required by the Transfer Agent to effect the removal of the
legend or electronic notation hereunder. The Company agrees that at such time as
such legend or electronic notation is no longer required under this Section
4.1(c), it will, no later than three Trading Days following the written request
by the Purchaser to the Company to remove such restrictive legend or electronic
notation from such Shares (which may be held in book-entry form only and not
represented by a certificate at the time of such request) (such third Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to the
Purchaser Shares that are free from all restrictive and other legends or
electronic notations by causing the Transfer Agent to credit the account of the
Purchaser’s prime broker with the Depository Trust Company System as directed by
the Purchaser. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.  

 

 

--------------------------------------------------------------------------------

 

 

(d)     The Purchaser agrees with the Company that the Purchaser will sell any
Shares pursuant to an exemption from the registration requirements of the
Securities Act, and acknowledges that the removal of the restrictive legend or
electronic notation from Shares as set forth in this Section 4.1 is predicated
upon the Company’s reliance upon this understanding.

 

4.2     Certain Transactions and Confidentiality. The Purchaser covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it, will execute any purchases or sales, including Short
Sales, of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the
filing of the Form 8-K.  The Purchaser covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the filing of the Form 8-K, the Purchaser will maintain the
confidentiality of the existence and terms of this transaction and the
information included in this Agreement. 

 

ARTICLE V.
MISCELLANEOUS

 

5.1     Termination.  This Agreement may be terminated before the Closing by the
Purchaser, as to the Purchaser’s obligations hereunder by written notice to the
Company, if the Closing has not been consummated on or before June 1, 2020;
provided, however, that such termination will not affect the right of any party
to sue for any breach by any other party (or parties).

 

5.2     Fees and Expenses. Except as expressly set forth in this Agreement to
the contrary, each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all Transfer Agent fees,
stamp taxes and other taxes and duties levied in connection with the delivery of
any Shares to the Purchaser (other than income and capital gains taxes of the
Purchaser that may be incurred in connection with the transactions contemplated
hereby).

 

5.3     Entire Agreement. This Agreement, along with the Services Agreement,
constitute the entire understanding of the parties with respect to the subject
matter hereof and thereof and supersede all prior agreements and understandings,
oral or written, with respect to such matters, which the parties acknowledge
have been merged into such documents, exhibits and schedules.

 

5.4     Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile or e-mail at the
facsimile number or e-mail address set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the
next Trading Day after the date of transmission, if such notice or communication
is delivered via facsimile or e-mail at the facsimile number or e-mail address
set forth on the signature pages attached hereto on a day that is not a Trading
Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c) the
second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

 

--------------------------------------------------------------------------------

 

 

5.5     Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchaser, or in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

 

5.6     Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Share, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of this Agreement that apply to the “Purchaser.”

 

5.8     No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

 

5.9     Governing Law; Jurisdiction. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a party hereto or its respective affiliates, directors,
officers, stockholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of this Agreement, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

 

--------------------------------------------------------------------------------

 

 

5.10     Survival. The representations and warranties contained herein shall
survive the delivery of the Shares in relation to the Closing.

 

5.11     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12     Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

5.13     Replacement of Shares. If any certificate or instrument evidencing any
Shares is mutilated, lost, stolen or destroyed, the Company shall issue or cause
to be issued in exchange and substitution for and upon cancellation thereof (in
the case of mutilation), or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.

 

5.14     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

 

5.15     Saturdays, Sundays, Holidays, etc.     If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.16     Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise this Agreement
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments thereto. In addition,
each and every reference to share prices and shares of Common Stock in any
Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

 5.17     Terms Generally. The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

 

5.18     WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

 

(Signature Pages Follow)

 

 

--------------------------------------------------------------------------------

 

 

COMPANY SIGNATURE PAGE TO NOVABAY PHARMACEUTICALS, INC. SECURITIES PURCHASE
AGREEMENT

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by its authorized signatory as of the date first
indicated above.

 

 

 

NOVABAY PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ Justin Hall

 

Name:

Justin Hall

 

Title:

President, Chief Executive Officer & General Counsel

 

 

--------------------------------------------------------------------------------

 

 

PURCHASER SIGNATURE PAGES TO NOVABAY PHARMACEUTICALS, INC. SECURITIES PURCHASE
AGREEMENT

 

IN WITNESS WHEREOF, the undersigned executes this Securities Purchase Agreement
as of the date first indicated above.

 

Name of Purchaser: TLF Bio Innovation Lab LLC

 

Signature of Purchaser: /s/ Lena Xiao

 

Email Address of Purchaser: [Redacted.]

 

Address for Notice to Purchaser: [Redacted.]    

                                        

  

 

Subscription Amount: $ 1,030 USD  

 

Shares: 1,000  

 

 

[SIGNATURE PAGE]

 

 

 

 

 

 

 

 

 

 

 

 